                                         Case 4:94-cv-02307-CW Document 2949 Filed 06/04/20 Page 1 of 1




                                    1

                                    2

                                    3

                                    4

                                    5

                                    6

                                    7                    IN THE UNITED STATES DISTRICT COURT

                                    8                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                    9
  8QLWHG6WDWHV'LVWULFW&RXUW
1RUWKHUQ'LVWULFWRI&DOLIRUQLD




                                   10    JOHN ARMSTRONG, et al.,                 Case No. 94-cv-02307 CW
                                   11               Plaintiffs,                  ORDER REGARDING PENDING
                                                                                 MOTIONS
                                   12          v.
                                                                                 (Re: Dkt. Nos. 2922, 2948)
                                   13    GAVIN C. NEWSOM, et al.,
                                   14               Defendants.
                                   15

                                   16        Two motions for a permanent injunction are now pending

                                   17   before the Court, both of which are scheduled for a hearing on

                                   18   July 21, 2020.   See Docket Nos. 2922, 2948.       The second motion,

                                   19   which was filed on June 3, 2020, repeats the legal arguments made

                                   20   in, and cites the same evidence as, the first motion, which was

                                   21   filed on February 28, 2020.     In light of the significant overlap

                                   22   between the two motions, Defendants shall file a consolidated

                                   23   response to both motions no later than June 17, 2020, and

                                   24   Plaintiffs shall file a consolidated reply to both motions no

                                   25   later than July 1, 2020.

                                   26        IT IS SO ORDERED.

                                   27   Dated: June 4, 2020
                                                                               CLAUDIA WILKEN
                                   28                                          United States District Judge
